Title: Thomas Jefferson to Thomas Cooper, 19 November 1819
From: Jefferson, Thomas
To: Cooper, Thomas


					
						
							Dear Sir
							
								Monticello
								Nov. 19. 19.
							
						
						Your letter of Oct. 25. was recieved here on the 4th inst. my colleague of superintendance lives but 30. miles from me: but it is across the country, & by zig-zag cross posts which have retarded the reciept of his answer till yesterday. your letter was communicated to him and he concurs with me in accepting all it’s proposition which you may therefore consider as established, as we do your engagement on the terms of the resolution of the Visitors as modified by your letter of Oct. 25.
						The Pavilion intended for you (far the best of the whole) is so far advanced in it’s interior work as to be certainly finished in the course of the winter. the garden however is not inclosed, and as it is to be done with brick, there may be a doubt whether the season is not too far advanced to risk it. on this subject I will consult the workmen and whenever you make up your mind to remove  to it you had better give me as early notice as you can that the completion of every thing may be hastened. you will find it cheaper to pay the transportation of any valuable furniture, than to sell there & buy here. it can come by water to within a mile of Charlottesville. Affectionately yours
						
							
								Th: Jefferson
							
						
					
					
						P.S. the Pavilion, besides a large lecturing room, has 4. good rooms for family accomodation. one of them below, large enough for your study & library; a drawing room & two bedrooms above. kitchen & servant’s rooms below. the adjacent dormitories (14.f. square) can be used for your apparatus & laboratory.
					
				